

116 HR 8758 IH: Studying Veterans Access to Care During COVID–19 Act
U.S. House of Representatives
2020-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8758IN THE HOUSE OF REPRESENTATIVESNovember 17, 2020Ms. Adams introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Comptroller General of the United States to submit a report on changes in the use of the beneficiary travel program of the Department of Veterans Affairs during COVID–19, and for other purposes.1.Short titleThis Act may be cited as the Studying Veterans Access to Care During COVID–19 Act.2.Comptroller General report on changes in use of beneficiary travel program of Department of Veterans Affairs(a)ReportNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall prepare and submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a report on the following:(1)The year-over-year change in the number of payments and allowances provided pursuant to the beneficiary travel program of the Department of Veterans Affairs under section 111 of title 38, United States Code during the COVID–19 public health emergency period.(2)The year-over-year change in the total dollar amount of payments and allowances provided pursuant to such program during such period.(3)The anticipated costs associated with expanding eligibility to receive payments and allowances pursuant to such program to veterans whose total annual income is below 400 percent of the poverty line.(b)DefinitionsIn this section—(1)The term COVID–19 public health emergency period means the period during which there exists the public health emergency declared by the Secretary of Health and Human Services pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, entitled Determination that a Public Health Emergency Exists Nationwide as the Result of the 2019 Novel Coronavirus (including any renewal of such declaration pursuant to such section).(2)The term poverty line has the meaning given such term in section 673 of the Community Services Block Grant Act (42 U.S.C. 9902).